Exhibit 10.6

 

  News Corporation 2013 Long-Term Incentive Plan    (Cash – US)   PERFORMANCE
STOCK UNIT AWARD AGREEMENT      For the FY [    ] – FY [    ] Performance Cycle
  

 

 

Award of Performance Stock Units

  

 

News Corporation, a Delaware corporation (“News Corp”), hereby awards you the
target number of cash settled performance stock units (“PSUs”) relating to
shares of its Class A Common Stock, par value $0.01 per share (the “NWSA
Shares”) set forth in your Award Summary, included herewith and forming part of
this agreement. The terms and conditions of this PSU award are set forth in this
PSU Award Agreement (the “PSU Award Agreement”) and in the News Corporation 2013
Long-Term Incentive Plan, as amended, (the “2013 LTIP”).

 

The terms of the 2013 LTIP are incorporated herein by reference. All capitalized
terms that are not defined in this PSU Award Agreement have the meaning set
forth in the 2013 LTIP. By accepting this award of PSUs, you agree to all of the
terms and conditions described in this PSU Award Agreement and in the 2013 LTIP.
You acknowledge that you have carefully reviewed the 2013 LTIP and agree that
the terms of the 2013 LTIP will control in the case of any conflict between this
PSU Award Agreement and the 2013 LTIP.

 

Unless otherwise provided in this PSU Award Agreement, the actual cash value of
NWSA Shares awarded to you shall be from 0% and 200% of the target PSUs awarded,
as determined by the Compensation Committee of the News Corp Board of Directors
or its designees (the “Committee”), based on the achievement of the Performance
Objectives (herein defined).

 

Subject to the terms and conditions set forth below, PSUs represent the
potential to receive, at the end of the applicable performance period, the cash
value of a number of NWSA Shares (the “PSU Program”).

 

The cash value of NWSA Shares that you receive, if any, will be fully vested and
immediately payable to you.

 

 

Conversion of Performance Stock Units

  

 

Unless otherwise provided in this PSU Award Agreement, your PSUs will convert to
the cash value of NWSA Shares on the vesting date after the end of the
three-year performance period ending [                ] (the “Performance
Period”) with the cash value of NWSA Shares to be received, if any, determined
by comparing News Corp’s actual results with objectives set for the News Corp
Named Executive Officer PSU Program (based on News Corp’s audited consolidated
financial statements for the Performance Period) (the “Performance Objectives”).

 

The percentage to which each of the Performance Objectives has been achieved
corresponds to a payout multiplier. The payout multipliers for each of the
Performance Objectives are then averaged (using pre-set weightings for each) to
create one overall payout multiplier, which is subject to an overall cap of
200%. The overall payout multiplier is then multiplied by the target number of
PSUs to determine the number of corresponding NWSA Shares for which you will be
entitled to receive the cash value. The overall payout multiplier for the
Performance Objectives will be based on that used to determine awards for the
News Corp Named Executive Officer PSU Program for the Performance Period.

 

The Committee has set the Performance Objectives and the Committee, and the
management of News Corp, as appropriate, will determine the achievement of the
Performance Objectives based on the actual results at the end of the Performance
Period, and calculate the overall payout multiplier and the conversion of the
PSUs into the cash value of NWSA Shares.

 

In all events, the Committee’s determination(s) will be binding.

 

As soon as is reasonably practicable following the vesting date set forth on the
Award Summary, the cash value NWSA Shares payable with respect to the vested
PSUs will be paid to you. Upon settlement, your PSUs shall be extinguished and
such PSUs will no longer be considered to be held by you for any purpose.

 



--------------------------------------------------------------------------------

 

Withholding Taxes

  

 

You agree, as a condition of this award of PSUs, that any applicable Federal,
state, local or foreign tax or withholding payment that may be due as a result
of vesting and/or payment of your PSUs shall be satisfied by News Corp or any
Affiliate, as the case may be, withholding such amounts from cash that would
otherwise be paid to you under this PSU award.

 

 

Employment with News Corp

  

 

Except as provided herein, your eligibility to receive the cash value of NWSA
Shares is subject to the condition that you remain employed by News Corp from
the date hereof through the date on which the PSUs are paid out in the cash
value of NWSA Shares, subject to the terms of your PSU Award Agreement and with
the exceptions set forth below.

 

Subject to the exceptions set forth below, in the event your employment is
terminated for any reason during the Performance Period or after the Performance
Period and before the payout of your PSUs, you shall forfeit your PSU award and
neither you, nor your beneficiary or estate, shall be entitled to receive any
payment under your PSU Award Agreement.

 

In the event your employment is terminated due to your Retirement or Permanent
Disability, and if you were employed beyond the last day of the first fiscal
year of the applicable Performance Period, you will receive the cash value of
NWSA Shares on the PSU vesting date after the end of the relevant Performance
Period based on the overall payout multiplier for the Performance Objectives.

 

In the event of your death, and if you were employed beyond the last day of the
first fiscal year of the applicable Performance Period, your estate will receive
the cash value of NWSA Shares as soon as practicable, based on the projected
performance for the Performance Objectives (at the determination of News Corp)
for all PSU Program cycles with less than one year remaining in the Performance
Period, and based on target level performance otherwise.

 

In the event that your employment during the Performance Period transfers from
one business group, including corporate groups, which participates in the News
Corp PSU Program to another business group that also participates in the News
Corp PSU Program, you will remain eligible to receive payment under your PSU
Award Agreement.

 

If your business entity is merged with another entity within News Corp or is
sold outside of News Corp, the Committee may, in its sole discretion, make such
adjustments to your PSU award as it deems appropriate. All determinations that
the Committee makes shall be conclusive and binding on all persons for all
purposes. The Committee need not treat all PSU awards in the same manner.

 

 

Leaves of Absence

  

 

For purposes of this PSU Award Agreement, your Service does not terminate when
you go on a bona fide employee leave of absence that was approved by News Corp
or an Affiliate in writing, if the terms of the leave provide for continued
Service crediting, or when continued Service crediting is required by applicable
law. However, your Service will be treated as terminating three months after you
went on employee leave, unless your right to return to active work is guaranteed
by law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.

 

The Committee shall determine, in its sole discretion, which leaves shall count
for this purpose, and when your Service terminates for all purposes under the
2013 LTIP.

 

 

Adjustments to News Corp Actual Results

  

 

At the end of or during the Performance Period, as applicable, actual results
for News Corp may be adjusted at the sole discretion of the Committee as it
deems appropriate to:

 

•    Exclude the effect of extraordinary, unusual and/or non-recurring items,
discontinued operations, significant acquisitions, and accounting charges or
policy changes; and

 

•    Reflect such other facts as the Committee deems appropriate so as to
reflect the performance of the business group and not distort the calculation of
the PSU award.

 

 

  FY [    ] – FY [    ] PSU Award Agreement 2        



--------------------------------------------------------------------------------

    

 

All such determinations of the Committee shall be conclusive and binding on all
persons for all purposes.

 

 

No Vested Right in Future Awards

  

 

Participant acknowledges and agrees (by receiving this PSU Award Agreement) that
the eligibility to receive PSUs under this PSU Award Agreement is made on a
fully discretionary basis by the Committee and that this PSU Award Agreement
does not lead to a vested right to receive any cash value of NWSA Shares, any
additional PSUs or other equity incentive awards in the future.

 

Further, the PSU award set forth in this PSU Award Agreement constitutes a
non-recurring benefit and the terms of this PSU Award Agreement are only
applicable to the PSU award distributed pursuant to this PSU Award Agreement.

 

 

Employment Agreements

  

 

This PSU Award Agreement shall not be applied or interpreted in a manner which
would decrease the rights held by, or the payments owing to, you under any
employment agreement with News Corp and, if there is any conflict between the
terms of such employment agreement and the terms hereof, the employment
agreement shall control.

 

 

Confidentiality

  

 

You acknowledge that you have read and understand News Corp’s policies on
confidentiality as set forth in the News Corp Standards of Business Conduct and
the News Corp Insider Trading and Confidentiality Policy (collectively, the
“Confidentiality Policies”) and hereby agree that during the course of your
employment with News Corp and any time after your employment with News Corp is
terminated, you will continue to abide by the terms of the Confidentiality
Policies, including with respect to any materials or information you receive in
connection with your PSU award.

 

 

Retention and Other Rights

  

 

This PSU Award Agreement does not give you the right to be retained or employed
by News Corp or any Affiliate in any capacity for any given period or upon any
specific terms of employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with News Corp or any Affiliate for any reason
(including unlawful termination of employment) insofar as those rights arise
from you ceasing to have rights in relation to this PSU award as a result of
that termination or from the loss or diminution in value of such rights.

 

 

Stockholder Rights

  

 

You, your estate or heirs, do not have and will not have, any of the rights of a
stockholder of News Corp with respect to the PSUs granted to you pursuant to
this PSU Award Agreement.

 

 

PSU Award Transferability

  

 

Your PSUs may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, whether by operation of law or otherwise, nor may
your PSUs be made subject to execution, attachment or similar process.

 

 

Applicable Law and Forum

  

 

This PSU Award Agreement will be interpreted and enforced under the laws of the
State of New York, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this PSU Award
Agreement to the substantive law of another jurisdiction.

 

By accepting this PSU award, you expressly consent to the exclusive jurisdiction
of the federal or state courts serving New York, New York for all lawsuits and
actions arising out of or relating to this PSU Award Agreement, and you
expressly waive any defense that such courts lack personal jurisdiction over
you. All such lawsuits and actions shall be tried in the federal or state courts
serving New York, New York to the exclusion of all other courts.

 

 

  FY [    ] – FY [    ] PSU Award Agreement 3        



--------------------------------------------------------------------------------

 

Severability

  

 

In the event that any provision of this PSU Award Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this PSU Award Agreement, and this PSU Award Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.

 

 

Data Privacy

  

 

News Corp may collect, hold, use and process personal data about you in order to
administer the 2013 LTIP. Such data includes, but is not limited to, the
information provided in this PSU Award Agreement and any changes thereto, other
appropriate personal and financial data about you, such as your tax
identification number, equity grant number, home address, business address and
other contact information, payroll information and any other information that
might be deemed appropriate by News Corp to facilitate the administration of the
2013 LTIP.

 

By accepting this PSU award, you freely give unambiguous consent to News Corp to
collect, hold, use and process any such personal data for the purpose of
administering the 2013 LTIP. You also freely give unambiguous consent to News
Corp and other outside persons or entities designated by News Corp to transfer
any such personal data within and outside the country in which you work or are
employed, including, with respect to non-United States resident participants, to
the United States, a jurisdiction that may not offer data protections considered
adequate in your home country, in order to administer the 2013 LTIP. Such
personal data shall be treated consistent with the data privacy policies of News
Corp.

 

 

Consent to Electronic Delivery

  

 

News Corp may choose to deliver certain statutory materials relating to the 2013
LTIP in electronic form. By accepting this PSU award, you agree that News Corp
may deliver the 2013 LTIP, the 2013 LTIP prospectus and News Corp’s annual
report (Form 10-K) to you in an electronic format. If, at any time, you would
prefer to receive paper copies of these documents, as you are entitled to
receive, News Corp would be pleased to provide paper copies. Please contact News
Corp, Equity Plan Administration, 1211 Avenue of the Americas, New York, NY
10036 or send an email to EquityPlansGroup@newscorp.com to request paper copies
of these documents.

 

 

2013 LTIP Materials

  

 

Copies of the 2013 LTIP, the 2013 LTIP prospectus, and the annual report are
available on the Morgan Stanley Benefit Access website at
https://www.benefitaccess.com.

 

 

Section 409A

  

 

It is intended that this PSU Award Agreement comply with Section 409A to the
extent subject thereto, and, accordingly, to the maximum extent permitted, this
PSU Award Agreement will be interpreted and administered to be in compliance
with Section 409A. To the extent that News Corp determines that you would be
subject to the additional taxes or penalties imposed on certain nonqualified
deferred compensation plans pursuant to Section 409A as a result of any
provision of this Award Agreement, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional taxes or
penalties. The nature of any such amendment shall be determined by News Corp.

 

Notwithstanding anything to the contrary in this PSU Award Agreement or the 2013
LTIP, to the extent required to avoid accelerated taxation and penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following your “separation from service” (as defined for purposes of
Section 409A, a “Separation from Service”) will instead be paid on the first
payroll date after the six-month anniversary of your Separation from Service (or
your death, if earlier). Notwithstanding anything to the contrary in this PSU
Award Agreement, for purposes of any provision of this PSU Award Agreement
providing for the settlement of any NWSA Shares upon or following a termination
of employment or a termination of Service that are considered “deferred

 

 

  FY [    ] – FY [    ] PSU Award Agreement 4        



--------------------------------------------------------------------------------

    

compensation” under Section 409A, references to your “termination of employment”
or “termination of Service” (and corollary terms) with News Corp shall be
construed to refer to your Separation from Service.

 

 

  FY [    ] – FY [    ] PSU Award Agreement 5        